 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    JOSE REYMUNDO LEAL,                                 Case No. 1:19-cv-01267-LJO-SAB

12                   Plaintiff,                           ORDER GRANTING APPLICATION TO
                                                          PROCEED IN FORMA PAUPERIS
13           v.
                                                          ORDER DIRECTING PAYMENT
14    MALIA VANG, et al.,                                 OF INMATE FILING FEE BY KINGS
                                                          COUNTY JAIL
15                   Defendants.
                                                          (ECF No. 2)
16

17
            Jose Reymundo Leal (“Plaintiff”), a pretrial detainee proceeding pro se, filed this civil
18
     rights action pursuant to 42 U.S.C. § 1983.          Along with his complaint, Plaintiff filed an
19
     application to proceed in this action in forma pauperis.
20
            Plaintiff has made the showing required by § 1915(a) and accordingly, the request to
21
     proceed in forma pauperis will be granted. Plaintiff is obligated to pay the statutory filing fee of
22
     $350.00 for this action.     28 U.S.C. § 1915(b)(1).       Plaintiff is obligated to make monthly
23
     payments in the amount of twenty percent of the preceding month’s income credited to plaintiff’s
24
     trust account. The Kings County Jail is required to send to the Clerk of the Court payments from
25
     plaintiff’s account each time the amount in the account exceeds $10.00, until the statutory filing
26
     fee is paid in full. 28 U.S.C. § 1915(b)(2).
27
            In accordance with the above and good cause appearing therefore, IT IS HEREBY
28


                                                      1
 1 ORDERED that:

 2          1. Plaintiff's application to proceed in forma pauperis is GRANTED;

 3          2. The Kings County Sheriff or his designee shall collect payments from plaintiff’s

 4 jail trust account in an amount equal to twenty per cent (20%) of the preceding month’s

 5 income credited to the detainee’s trust account and shall forward those payments to the

 6 Clerk of the Court each time the amount in the account exceeds $10.00, in accordance with

 7 28 U.S.C. § 1915(b)(2), until a total of $350.00 has been collected and forwarded to the

 8 Clerk of the Court. The payments shall be clearly identified by the name and number

 9 assigned to this action;

10          3. The Clerk of the Court is directed to serve a copy of this order and a copy of

11 plaintiff’s in forma pauperis application on the Kings County Jail, via United States Postal

12 Service; and

13          4. The Clerk of the Court is directed to serve a copy of this order on the Financial

14 Department, U.S. District Court, Eastern District of California, Sacramento Division.

15
     IT IS SO ORDERED.
16

17 Dated:     September 16, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28


                                                   2
